McFADDEN, Judge.
In Turner v. Ga. River Network, 297 Ga. 306 (773 SE2d 706) (2015), our Supreme Court reversed Division 3 of our decision in Ga. River Network v. Turner, 328 Ga. App. 381 (762 SE2d 123) (2014), in which we held that the 25-foot buffer requirement of OCGA § 12-7-6 (b) (15) (A) applies to all state waters. Id. at 390-392 (3). In reversing, the Supreme Court concluded: “OCGA § 12-7-6 (b) (15) (A) simply does not provide for the establishment of a buffer for state waters that are adjacent to banks without wrested vegetation.” 297 Ga. at 309 (footnote omitted). Accordingly, we vacate Division 3 of our opinion and adopt the judgment of the Supreme Court as our own. Divisions 1 and 2 of our opinion were not affected by the Supreme Court’s decision and thus remain in effect. See Shadix v. Carroll County, 274 Ga. 560, 563-564 (1) (554 SE2d 465) (2001).

Judgments affirmed in part and reversed in part.


Doyle, C. J., Andrews, P. J., Barnes, P. J., Ray, Boggs and Branch, JJ., concur.

Southern Environmental Law Center, William W. Sapp, Nathaniel H. Hunt, for appellants.
Samuel S. Olens, Attorney General, Isaac Byrd, Deputy Attorney General, John E. Hennelly, James D. Coots, Senior Assistant Attorneys General, Neis Peterson, Solicitor-General; Kevin S. Cauley; Cook, Noell, Tolley & Bates, Edward D. Tolley, Devin H. Smith, for appellees.
King & Spalding, Patricia T. Barmeyer, amici curiae.

Case No. A14A0273

Samuel S. Olens, Attorney General, Isaac Byrd, Deputy Attorney General, John E. Hennelly, James D. Coots, Senior Assistant Attorneys General, Neis Peterson, Solicitor-General, for appellant.
Southern Environmental Law Center, William W. Sapp, Nathaniel H. Hunt, for appellees.

Case No. A14A0274

Kevin S. Cauley; Cook, Noell, Tolley & Bates, Edward D. Tolley, Devin H. Smith, for appellant
Southern Environmental Law Center, William W. Sapp, Nathaniel H. Hunt, for appellees.